

113 HR 3730 IH: Public Infrastructure Modernization Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3730IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Bilirakis introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Army to establish a process to expedite the consideration of applications submitted by States and municipalities for permits in connection with public safety projects, and for other purposes.1.Short titleThis Act may be cited as the Public Infrastructure Modernization Act of 2013.2.Expedited process for consideration of applications to conduct public safety projects(a)Approval and disapproval of permits(1)DeadlineThe Secretary of the Army shall approve or disapprove a covered permit application for a public safety project on or before the last day of the 2-year period beginning on the date of submission of the application.(2)Failure to meet deadlineIf the Secretary does not approve or disapprove a covered permit application for a public safety project on or before the last day specified in paragraph (1)—(A)the application shall be considered under the expedited process established under subsection (b); unless(B)the Governor of the State in which the project is to be located issues a declaration of emergency with respect to the project under subsection (c), in which case the requirements of subsection (c) shall apply to the application.(b)Expedited process(1)In generalThe Secretary shall establish, by regulation, a process to expedite the consideration of a covered permit application for a public safety project.(2)Specifications for expedited processThe expedited process shall provide for the following:(A)In complying with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the project, the Secretary shall—(i)prepare an environmental assessment or an environmental impact statement in accordance with paragraph (3);(ii)weigh the public safety aspects of the project as greater than the environmental costs; and(iii)complete consultation with other agencies, as necessary, not later than 6 months after the last day specified in subsection (a)(1).(B)In issuing a permit under the expedited process, the Secretary may not require mitigation costs in an amount that exceeds 20 percent of the total cost of the project.(C)In issuing a permit under the expedited process, the Secretary may implement species relocation for the project, as described in subsection (d).(3)Environmental assessment or impact statementIn preparing an environmental assessment or an environmental impact statement under paragraph (2)(A)—(A)the Secretary shall study, develop, and describe the proposed action and the alternative of no action; but(B)the Secretary is not required to study, develop, or describe any alternative actions to the proposed agency action unless the municipality in which is the project is to be located submits an alternative action.(4)Judicial reviewA person may obtain judicial review of any determination made for a public safety project under the expedited process only in the United States district court for the judicial district in which the project is to be located.(c)Emergency declaration(1)In generalIf the Secretary has not approved or disapproved a covered permit application for a public safety project on or before the last day specified in subsection (a)(1), the Governor of the State in which the project is to be located may issue a declaration of emergency with respect to the project.(2)Alternative arrangementsIf the Governor of a State issues a declaration of emergency with respect to a public safety project under paragraph (1), the State or municipality that submitted a covered permit application for the project may request that—(A)the application be considered under the expedited process established under subsection (b); or(B)the President, acting through the Council on Environmental Quality, establish alternative arrangements for conducting the project.(3)DeadlinePursuant to a request received under paragraph (2)(B), the Council on Environmental Quality, on or before the last day of the 90-day period beginning on the date of the request shall—(A)create an alternative to the proposed public safety project; or(B)approve the project.(4)Failure to meet deadlineIf, after receiving a request under paragraph (2)(B), the Council on Environmental Quality does not establish alternate procedures for conducting a public safety project or disapprove the project on or before the last day specified in paragraph (3)—(A)the covered permit application submitted for the project shall be deemed approved; and(B)the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) relating to the project shall be deemed satisfied.(5)Judicial reviewThe deemed approval of a covered permit application pursuant to paragraph (4)(A) shall not be subject to judicial review.(6)Relationship to other lawsAny alternative arrangements established for a public safety project under paragraph (2)—(A)shall be deemed to satisfy the requirements of section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the project; and(B)shall not be subject to judicial review.(d)Species relocationsIn the case of a covered permit application for a public safety project that authorizes species relocation pursuant to subsection (b)(2)(C), the Secretary, acting through the United States Fish and Wildlife Service, any Federal land management agency, the National Marine Fisheries Service, or a State conservation agency, shall relocate from the project any the members of a threatened or endangered species of plant or animal that the relevant Federal agencies determine would be taken in the course of the project.(e)ApplicabilityThis section shall apply to a covered permit application for a public safety project submitted after the date of enactment of this Act.(f)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this section.(g)DefinitionsIn this section, the following definitions apply:(1)Covered permit applicationThe term covered permit application means an application for a permit to discharge dredge or fill material submitted by a State or municipality under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344).(2)MunicipalityThe term municipality has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(3)PersonThe term person has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(4)Public safety projectThe term public safety project means a project that has one of the following as its primary purpose:(A)The construction of a levee, self-closing flood barrier, seawall, or flood gate.(B)Slough and stream construction and dredging for flood control.(C)The construction of a retention pond for a residential area.(D)The construction of a road or bridge to be used for evacuation purposes in the case of a hurricane, wildfire, or other extreme weather event.(E)The construction of a storm water conveyance facility.